Citation Nr: 0321127	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  99-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a status post 
total left knee replacement, currently evaluated as 30 
percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to increased evaluations 
for traumatic arthritis of the right ankle and traumatic 
arthritis with residuals of meniscectomy of the left knee.  
He subsequently perfected timely appeals with respect to 
those issues.  During that stage of the appeal, the RO issued 
a Statement of the Case (SOC) in July 1999.

In January 2001, the Board remanded this case to the RO for 
additional evidentiary development.  Thereafter, in October 
2001, the RO issued a Supplemental Statement of the Case 
(SSOC) in which it continued to deny entitlement to an 
evaluation in excess of 30 percent for the veteran's left 
knee disability.  The veteran's claims folder was 
subsequently returned to the Board.

In a September 2002 decision, the Board granted entitlement 
to an increased evaluation of 20 percent for a right ankle 
disability.  Thus, this issue has been resolved and is no 
longer on appeal before the Board.  

At the time of the September 2002 decision, the Board also 
concluded that it was necessary to undertake additional 
development with respect to the veteran's claim for an 
increased evaluation for a status post total left knee 
replacement, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  The veteran was advised of the Board's 
intention to undertake additional development of this issue 
in the September 2002 decision.  This matter will be 
discussed in greater detail below.

In a March 2002 rating decision, the RO granted entitlement 
to service connection for a back disorder and assigned a 10 
percent evaluation, effective January 31, 2001.  The veteran 
subsequently expressed disagreement with the disability 
rating assigned in that decision.  An SOC has not been issued 
with respect to this issue.  Thus, this claim has not been 
perfected for appellate review and must be remanded to the 
RO.  See Manlicon v. West, 12 Vet. App. 238, 240-241 (1999).


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that a VA orthopedic 
examination was needed prior to final appellate consideration 
of his claim of entitlement to an increased evaluation for a 
status post total left knee replacement.  The Board's request 
for an orthopedic examination was set out in an internal 
development memorandum dated in September 2002.

The requested examination was conducted in February 2003, and 
the report of that examination was subsequently obtained and 
associated with the veteran's claims folder.  In April 2003, 
after reviewing that report, the Board concluded that the 
examining physician had not responded to all of the questions 
that had been included in the Board's internal development 
memorandum.  Therefore, another examination was conducted in 
June 2003.  The report of this examination was obtained and 
associated with the claims folder.

However, shortly before that examination was conducted, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) is invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit further 
held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violated the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.

In light of the Federal Circuit decision, the Board believes 
that the most appropriate action is to remand this case so 
that the issue of entitlement to an increased evaluation for 
a status post total left knee replacement can be considered 
by the RO in the first instance.  

The Board notes that a radiographic report of knee X-rays 
obtained during the veteran's February 2003 VA examination 
has not been associated with the claims folder.  The Board 
finds that, while this case is in remand status, the RO 
should obtain that report from the VA Medical Center (MC) in 
Columbia, South Carolina, and associate it with the claims 
folder.

In a March 2002 rating decision, the RO granted entitlement 
to service connection for a back disorder and assigned a 10 
percent evaluation, effective January 31, 2001.  The veteran 
subsequently expressed disagreement with the disability 
rating assigned in that decision.  An SOC has not been issued 
with respect to this issue.  The Court has held that the 
filing of a notice of disagreement initiates the appeal 
process, and that the failure of the RO to issue an SOC is a 
procedural defect requiring a remand.  See Manlicon, supra; 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Thus, the Board finds that this issue must be remanded so 
that the RO can issue an SOC and the veteran can be afforded 
the opportunity to perfect a timely substantive appeal (VA 
Form 9) as to this issue.

Accordingly, this case is remanded for the following actions:

1.  The RO should obtain the radiographic 
report of knee X-rays obtained during the 
veteran's February 2003 VA examination at 
the VAMC in Columbia, South Carolina, and 
associate that record with the claims 
folder.

2.  The RO must review the claims file, 
including all evidence obtained since the 
October 2001 SSOC.  The RO should ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  
In doing so, the RO is free to undertake 
any specific development deemed necessary 
in order to comply with the VCAA.

3.  Once the foregoing has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran should be 
afforded time in which to respond.  The 
veteran's claims folder should then be 
returned to the Board.

4.  The RO should also issue an SOC 
addressing the veteran's claims of 
entitlement to an initial evaluation in 
excess of 10 percent for a back disorder.  
The veteran should be provided the 
opportunity to perfect a timely 
Substantive Appeal (VA Form 9) with 
respect to that issue.  The RO is free to 
undertake any additional development 
deemed necessary with respect to these 
issues.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




